


110 HRES 1423 IH: Congratulating Master Wan Ko Yee, a

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1423
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Ms. Corrine Brown of
			 Florida (for herself and Mr. Brady of
			 Pennsylvania) submitted the following resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating Master Wan Ko Yee, a
		  permanent resident of the United States, on the publication of his teachings
		  and accomplishments in the book titled, H.H. Dorje Chang Buddha III: A
		  Treasury of True Buddha-Dharma.
	
	
		Whereas approximately 6,000,000 of the more than
			 360,000,000 adherents of Buddhism worldwide reside in the United States;
		Whereas Buddhist leaders have affirmed through written
			 proclamation that Master Wan Ko Yee is both an honored leader of Buddhism and
			 the true incarnation of Buddha on earth;
		Whereas the book H.H. Dorje Chang Buddha III: A
			 Treasury of True Buddha-Dharma, published by the International Buddhism
			 Sangha Association, presents testimonies, recognitions, and congratulations
			 from great Dharma Kings and Rinpoches around the world who proclaim Master Wan
			 Ko Yee as the primordial Buddha, namely H.H. Dorje Chang Buddha III.
		Whereas copies of H.H. Dorje Chang Buddha III: A
			 Treasury of True Buddha-Dharma have been presented to the Library of
			 Congress and are being placed in Buddhist temples and public libraries in the
			 United States as a reference book on Buddhism;
		Whereas in October 2003, Congress honored Master Wan Ko
			 Yee by hosting an exhibition of his Yun sculpture in the Capitol; and
		Whereas Master Wan Ko Yee has for many years selflessly
			 contributed to relieving the suffering of human beings, furthering world peace,
			 and promoting spiritual enlightenment through his teachings of Buddhism: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Master Wan Ko Yee as the true
			 incarnation of the primordial Buddha, namely H.H. Dorje Chang Buddha III;
			 and
			(2)commends him for
			 his outstanding contributions to his community, his new country, his religion,
			 and all human beings throughout the world.
			
